 PLASTERERS' LOCAL NO. 478Operative Plasterers' and Cement Masons' Interna-tional Association of the United States andCanada, Local No. 478, AFL-CIO and J. L.Manta, Inc. and International Brotherhood ofPainters and Allied Trades of the United Statesand Canada, Local No. 427, AFL-CIO. Case19-CD-380September 28, 1982DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY MEMBERS FANNING, JENKINS, ANDZIMMERMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by J. L. Manta, Inc., hereincalled the Employer, alleging that Operative Plas-terers' and Cement Masons' International Associ-ation of the United States and Canada, Local No.478, AFL-CIO, herein called the Plasterers orLocal 478, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring the Employer toassign certain work to its members rather than toemployees represented by International Brother-hood of Painters and Allied Trades of the UnitedStates and Canada, Local No. 427, AFL-CIO,herein called Local 427.Pursuant to notice, a hearing was held beforeHearing Officer Shellie R. Hoffer on March 26 andApril I and 2, 1981. All parties appeared and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evi-dence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding. theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is an Illinois corporation engaged in the ap-plication of fire protective coating material at unitsI and 4 of the Washington Public Power SupplySystem (herein called the WPPSS) at the HanfordFederal Nuclear Reservation in the State of Wash-ington. During the past year, a representativeperiod, the Employer realized gross revenues inexcess of $500,000, and, during the same period,264 NLRB No. 24caused in excess of $50,000 worth of goods andmaterials to be shipped directly to it from outsidethe State of Washington. The parties also stipulat-ed, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act. Accordingly, we find that it will ef-fectuate the purposes of the Act to assert jurisdic-tion herein.II. THE l ABOR ORGANIZATIONS INVOILVEDThe parties stipulated, and we find, that Local478 and Local 427 are labor organizations withinthe meaning of Section 2(5) of the Act.111. THE DISPUTEA. Background and Facts of the DisputeWPPSS contracted with Atkinson/Wright-Schu-chart-Harbor (AWSH), a joint venture, to performthe civil work on two adjacent nuclear plants, units1 and 4, at the Hanford Federal Nuclear Reserva-tion in Richland, Washington. AWSH subcontract-ed the fire protectant coating work, the work indispute herein, to the Employer in March 1980. InApril 1980, the Employer assigned the disputedwork to employees represented by L ocal 427.Shortly thereafter, the Employer's vice president.Jon Ginder, and Superintendent and Project Man-ager Lynn Nelson were approached by VernonFoss, business representative for Local 478. Fossrequested that the work be assigned to employeesrepresented by his union. When Ginder and Nelsondeclined his request, Foss stated that he wouldhave to go to the Impartial Jurisdictional DisputesBoard (IJDB). However. Foss took no action atthat time.The fireproofing work continued to be per-formed by employees represented by Local 427. Inapproximately January 1981, Local 478 againclaimed the fireproofing work. When the Employ-er again denied Local 478's demand, Local 478submitted the dispute to the IJDB.On February 10, 1981, AWSH and Manta bothreceived copies of a letter dated February 3, 1981,from the IJDB.' The letter stated that the IJDBwould be considering the jurisdictional dispute onFebruary 12, and requested that a full descriptionof the work in dispute be sent to the IJDB by Feb-ruary 11, 1981. The actual hearing was not helduntil February 19, 1981.2 On February 20. theA corp, of the letier was also sent to 'WPPSS2On February 10. AWSH .contacted the IJDB by telephone and tele-gramn, Iqucsting that the hearing be postponed ill order that AWSHcould comply h th the IJDB"s request for information On February 11IAWSHI sent a letter to the IJDB. pro,.iding the requested infiormationand again requesting a postponement of the hearing The Employer.(Continuwd171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIJDB sent letters, inter alia, to the Employer andAWSH, indicating that the IJDB had awarded thework in dispute to the Operative Plasterers' andCement Masons' International Association.In early March 1981, after AWSH and the Em-ployer had received copies of the IJDB decision,Foss went to speak with Ginder and Nelson aboutthe decision. Foss raised the possibility of the sameemployees (i.e., those represented by Local 427)continuing the work, but carrying Local 478'scards as well as those of Local 427. Foss informedGinder and Nelson that he would speak with theInternational about this possibility. The next day,Foss called Nelson to say that the International hadrejected the proposed plan. Subsequently, Ray-mond Shiprack, the Plasterers International repre-sentative for the Midwest, called Mike Pepper,AWSH's labor relations manager, and requestedthat AWSH compel the Employer to abide by theIJDB decision. According to Pepper, Shiprackstated that "he didn't want to have to shut theplace down, to put pickets up." Pepper subsequent-ly informed the Employer of Shiprack's statements.The Employer filed an 8(b)(4)(D) charge on March6, 1981.B. The Work in DisputeThe work in dispute is the application of fire-proofing material at WPPSS units I and 4 at theHanford Federal Nuclear Reservation in Richland,Washington.C. The Contentions of the PartiesLocal 478 contends that the Employer is boundby the IJDB award of February 20, 1981, to awardthe work in dispute to employees represented byLocal 478 because of the Employer's contractualrelationship with AWSH and WPPSS. Local 478further contends that the Board should in anyevent award the work in dispute to employees rep-resented by Local 478 because of collective-bar-which was aware of AWSH's request fior a postponement and submissionof information, made no attempt to contact the IJDB at this time.The Employer's vice president, Jon Ginder, testified that he learnedfrom James Shay, the Painters director of jurisdiction, on February 17that the hearing had been rescheduled to February 19. The same day, theEmployer sent a telegram to the IJDB, stating that the Employer hadbeen informed by AWSH and WPPSS of the jurisdictional dispute, andthat the Employer had not been informed of its involvement by an), ofthe parties. On February 18, the Employer's attorney sent a telegram tothe IJDB, stating that the Employer had not received notice of the hear-ing, and that the Employer was not bound by the IJDB. The same day,Ginder sent a second telegram, indicating, inter alia, that the Employerhad not been formally notified of the February 19 hearing; that the Em-ployer intended to be represented by a company representative upon re-ceipt of formal notice: and that the Employer requested that the Febru-ary 19 hearing be rescheduled in order to allow the Employer to make aproper presentation. As noted above, the hearing was held on February19. Neither AWSH nor the Employer was ever formally notified of therescheduling of the hearing to that dategaining agreements, company and industry prac-tice, skills and experience, and economy and effi-ciency of operations.The Employer contends that it is not bound bythe IJDB award because it is not contractually ob-ligated to follow IJDB decisions. The Employerfurther contends that, even if it had agreed to bebound by IJDB determinations, the procedures inthis case were so defective that the Employer wasdenied due process. The Employer contends thatthe Board should therefore determine the disputeand award the work to employees represented byLocal 427, because of skills and experience, theEmployer's past practice, area and industry prac-tice, and collective-bargaining agreements.Local 427 contends that the Employer and Local427 are not bound by IJDB proceedings, and thatthe Board should award the work in dispute to em-ployees represented by Local 427.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) the parties have not agreed upon amethod for the voluntary adjustment of the dis-pute.With respect to (1) above, the record revealsthat the Plasterers International representative forthe Midwest, Raymond Shiprack, called AWSH torequest that AWSH compel the Employer to abideby the February 20, 1981, IJDB decision, andassign the work in dispute to employees represent-ed by Local 478. In support of his demand that theEmployer reassign the fireproofing work, Shiprackstated that "he didn't want to have to shut theplace down, to put pickets up." Accordingly, wefind that reasonable cause exists to believe thatLocal 478 violated Section 8(b)(4)(D) of the Act.With respect to (2) above, we find, for the rea-sons stated herein, that all of the parties to the in-stant dispute are parties to the IJDB, that the dis-pute was submitted for determination to the IJDB,and that the IJDB has issued an award.The Employer's contract with AWSH providesin relevant part:12) Labor Agreements. Subcontractor [Employ-er] shall comply with all the provisions of anycollective bargaining agreements executed bythe Contractor [AWSH] or on Contractor'sbehalf, specifically including the provisions ofany such agreements providing (a) for the as-signment of work or the settlement of jurisdic-tional disputes, (b) for the adjustment of any172 PLASTERERS' LOCAL NO. 478other disputes or grievances, (c) for hiring andunion security and (d) for the making of pay-ments under health and welfare or other fringebenefit plans, to the full extent that the termsand provisions of such agreements can legallybe applied to the work.In the event of a jurisdictional dispute be-tween or among crafts affecting the work,Subcontractor shall comply with the Contrac-tor's directions with respect thereto, and, if sodirected, shall (a) cooperate in the submissionof said dispute to the National Joint Board forthe Settlement of Jurisdictional Disputes3or asimilar voluntary board, or (b) take necessarysteps to secure a determination of such disputeby the National Labor Relations Board. Ineither case, Subcontractor shall bear all costsin connection with such proceedings and shallcomply with any determinations renderedtherein.AWSH is a member of the Hanford ContractorsAssociation (HCA), a multiemployer trade associ-ation representing various contractors at the Han-ford site. On September 17 and November 14,1980, respectively, AWSH signed HCA's HanfordSite Agreement with Local 478 and Local 427.4That agreement, which covers all constructionwork at the Hanford Federal Nuclear Reservation,requires the use of the IJDB for the resolution ofdisputes. Thus, article XXVII provides as follows:Jurisdictional DisputesThe parties hereto agree that all jurisdiction-al disputes over division of work with craftsaffiliated with the Building and ConstructionTrades Department AFL-CIO, will be as-signed and settled in accordance with the pro-cedural rules and regulations of the ImpartialJurisdictional Disputes Board under the Planfor Settlement of Jurisdiction Disputes in theConstruction Industry, effective June 1, 1977,or any successor plan.3 The National Joint Board, which was dissolved in 1973, was the im-mediate predecessor of the IJDB.4 The Handord Site Agreement which AWSH signed with Local 427differs slightly front the version of that agreement AWSH signed withLocal 478. The variance is not material here. The jurisdictional disputes'clauses are identical.By virtue of section 12 of its agreement withAWSH (see above) the Employer is bound to col-lective-bargaining agreements entered into byAWSH. Therefore the Employer is bound to theHanford Site Agreements signed by AWSH withLocal 478 and Local 427. Since article XXVII ofthe agreement provides that jurisdictional disputesare to be submitted to the IJDB it follows that theEmployer is bound to follow IJDB procedures.5We further find that Local 478 and Local 427are bound to abide by the IJDB's rules and proce-dures for the settlement of jurisdictional disputes,since they are signatories to the Hanford SiteAgreement; as well as members of the Building andConstruction Trades Department, AFL-CIO, andsignatories to the agreement creating the IJDB. Wefind, therefore, that all parties to this dispute arebound to a voluntary method for the resolution ofthis dispute through the procedures established bythe IJDB.Accordingly, we shall quash the notice of hear-ing issued herein.ORDERIt is hereby ordered that the notice of hearingissued in this proceeding be, and it hereby is,quashed.I The Employer's commitment. as set forth in its contract withAWSH, is not limited, as the Employer argues. to collective-bargainingagreements entered into prior to the execution of its contract withAWSH. Rather, as can be seen from the language in the first sentence ofsec 12 entitled "Labor Agreements." it includes "any" collective-bar-gaining agreements executed by AWSH.The Employer further argues that the provision entitled "Labor Agree-ments" applies only to contracts with crafts actually employed by it.First, as noted above, AWSH did sign the Hanford Site Agreement withLocal 427 which represents the painters employed by the Employer.Second, there is no such limitation in the provision Further, at acommon situs, such as this, the agreement between AWSH and Local 478obligating AWSH to submit jurisdictional disputes involving that local tothe IJDB can only be read as compelling the Employer, by operation ofthe "Labor Agreements" section in its agreement with AWSH, to submitall disputes involving Local 478 to the IJDB. Thus. all parties to the in-stant dispute are bound to the IJDB proceduresTo the extent that the Employer may be urging that the second para-graph of art. 12 indicates that the Employer is not bound to follow IJDBprocedures we find no merit in this contention. As discussed above, thefirst paragraph binds the Employer by virture of its obligation to complywith the collective-bargaining agreements executed by AWSH. There isnothing in the second paragraph which is inconsistent with or modifiesthis provision.The Employer further argues that it is not bound by IJDB proceedingsbecause of certain procedural flaws which the Employer claims constitut-ed a denial of due process. Such arguments must be addressed to theIJDB itself, since the Board has no jurisdiction over such proceedings.173